Citation Nr: 0837402	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-06 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas





THE ISSUE

Entitlement to an effective date earlier than November 20, 
2004, for the award of special monthly pension based on the 
need for aid and attendance. 





ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which granted 
entitlement to special monthly pension based on the need for 
aid and attendance effective November 20, 2004.


FINDINGS OF FACT

1.  The veteran's informal claim for pension benefits was  
received by the RO on November 20, 2004.    

2.  The record does not show a communication by the veteran 
seeking VA pension prior to November 20, 2004, nor does it 
show that the veteran suffered from incapacity to file a 
claim for VA pension due to permanent and total disability.


CONCLUSION OF LAW

The criteria for an effective date prior to November 20, 
2004, for the award of special monthly pension based on the 
need for aid and attendance are not met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2008). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide.  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e. when 
the veteran first filed a formal or informal claim for 
pension benefits) are not in dispute, and whether the veteran 
is entitled to an earlier effective date for the grant of 
such pension benefits is wholly a matter of interpretation of 
the pertinent statute and the regulatory provisions based on 
that statute.   The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The Board also notes that the veteran was provided with a 
February 2005 notice letter, which advised him of the 
evidence necessary to substantiate his original claim for 
pension benefits and of his and VA's responsibilities in 
claims development.  The veteran was then granted special 
monthly pension benefits by the August 2005 RO decision.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, although the instant 
original claim was not for service connection but for 
pension, the Court's reasoning in Dingess appears just as 
applicable.  Because the veteran's claim for pension has 
already been granted and an effective date has been assigned, 
his claim has been proven.  See Dingess, 19 Vet. App. at 490-
91.  Consequently, even if there were any pertinent facts in 
dispute in the instant case, VCAA notice pertaining to the 
evidence necessary to substantiate a claim for an earlier 
effective date for pension benefits would still not be 
required.    

II.  Factual Background

In a December 2004 letter to the veteran, the RO acknowledged 
that it had received a letter dated November 20, 2004, where 
the veteran claimed entitlement to VA pension benefits.  As 
the RO had no record of the veteran previously filing a VA 
benefits claim, the RO enclosed a pension application along 
with its letter.  

In December 2004 the veteran filed a formal application for 
VA pension benefits.  

In a June 2005 decision the RO granted entitlement to VA 
pension benefits but deferred the issue of special monthly 
pension pending a medical examination.  In the notice letter 
announcing the decision the RO indicated that the veteran 
might possibly be entitled to an earlier effective date for 
the award, up to a year prior to the date of the claim.  The 
RO noted that such an earlier effective date could be awarded  
to veterans who were age 65 or older on September 17, 2001 
and who met certain other criteria based on the provisions of 
Public Law 107-103.  

In a subsequent August 2005 decision the RO granted 
entitlement to special monthly pension based on the need for 
aid and attendance effective November 20, 2004.

In a September 2005 Notice of Disagreement, the veteran 
contended that the award of the special monthly pension 
should be back dated to 1990 essentially because he met the 
disability, income and military service requirements for 
receiving such pension as of that time.

On his February 2007 Form 9 the veteran contended that he 
should be entitled to an effective date at least one year 
earlier than the date of his claim under Public Law 107-103 
as he was over 65 as of September 17, 200,1 and met the 
income and disability requirements for receipt of pension 
benefits one year prior to his November 2004 claim.  
III.  Law and Regulations

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  An award of disability pension may not be effective 
prior to the date entitlement arose.  38 C.F.R. § 
3.400(b)(1).

The effective date for pension claims received on or after 
October 1, 1984, is the date of receipt of the claim, unless, 
within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled.  
38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

In the instant case, it is clear from the record that the 
earliest communication from the veteran indicating that he 
sought VA pension benefits was his November 20, 2004, letter.  
The RO appropriately determined that this was an informal 
claim for pension benefits and assigned an effective date 
based on the filing of this informal claim.  As there is no 
communication from the veteran in the record prior to 
November 20, 2004, showing any intention to seek VA pension 
benefits, there is no basis for finding that either an 
informal or formal claim for benefits was filed prior to 
November 20, 2004.  

There is also no indication in the record that the veteran 
was ever incapacitated from physical or mental disability to 
the point that he was prevented from filing a disability 
pension claim nor has the veteran alleged such incapacity.  
Accordingly, there is no basis for assigning an effective 
date earlier than November 20, 2004, on the basis that the 
veteran suffered such incapacity.  See 38 C.F.R. 
§ 3.400(b)(1)(ii)(A)-(B) (2007).  

The veteran has argued that he is entitled to an effective 
date for special monthly pension one year prior to the date 
of his informal claim under Public Law 107-103 as he was over 
65 as of September 17, 2001, and met the income and 
disability requirements for receipt of pension benefits one 
year prior to his November 2004 claim.  The Board, however, 
can find no provision within Public Law 107-103, which would 
allow for such entitlement.  (See Public Law 107-103, 
December 27, 2001, particularly Section 207, codified at 
38 U.S.C.A. § 1513, pertaining to eligibility of veterans 65 
years of age or older for pension). 

In summary, given that the record does not show that a formal 
or informal claim for disability pension was filed prior to 
November 20, 2004, or that the veteran suffered incapacity to 
file a claim for pension prior to this date due to his 
permanent and total disability, the Board has no basis for 
granting an effective date prior to November 20, 2004, for 
the award of special monthly pension based on the need for 
aid and attendance.  Accordingly, the instant claim for an 
earlier effective date lacks legal merit, and must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 


ORDER

Entitlement to an effective date earlier than November 20, 
2004, for the grant of special monthly pension based on the 
need for aid and attendance is denied.   



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


